Title: To Benjamin Franklin from Madame Sorin, 26 November 1781
From: Sorin de Bonne, Madame ——
To: Franklin, Benjamin


a paris ce 26 9bre [1781]
Mde sorin a l’honneur de faire mil compliments a Monsieur franklin Et de le prier De vouloir Bien avoir la complaisance De vouloir Bien Donner une Demie heure De son tems a M. Desouches ami de Mde Sorin, et qui Desire on ne peut plus vivement jouir de ce Bonheur, Dont il proffitera pour L’entretenir d’objets de litterature qui peuvent l’interresser. Elle lui sera infiniment obligée s’il veut Bien luy indiquer l’heure et le jour de sa commodité.
 
Addressed: A Monsieur / Monsieur francklin ministre / des provinces unies de l’amerique / a passy
